Ness, Justice
(dissenting):
I would hold that even if the solicitor is prohibited by statute from suing the State, the assistant solicitor is not.
The majority bases its holding that the solicitor lacks standing on S. C. Code Ann. § 1-7-380 (1976), even though the statute was enacted when solicitors were part time. In ascertaining the legislature’s intent, the majority weighs heavily the fact that the statute has not been repealed even though solicitors are now full time.
In my view, the same logic requires us to hold the statute does not apply to assistant solicitors. After the enactment of § 1-7-380, the legislature passed several statutes creating the office of assistant solicitor. Had the legislature intended § 1-7-380 to apply to assistant solicitors, it could have amended the statute; it did not. By leaving it untouched, I conclude the legislature intended the statute to apply only to *212solicitors. I would hold the assistant solicitor possesses the requisite standing.
The majority also holds this Court improvidently granted the motion of plaintiffs-respondents to amend the original complaint by allowing the addition of Ragsdale as a party.
I vehemently disagree that the granting of this motion was improvidently granted, however, in any event, it was granted by the entire Court on February 9, 1983 giving Ragsdale standing.
I would hold the trial judge had subject matter jurisdiction and would affirm.
Lewis, C. J., concurs.